CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the reference to our firm under the captions "Financial Highlights" in the Prospectuses and "Counsel and Independent Registered Public Accounting Firm" in the Statement of Additional Information and to the incorporation by reference of our reports dated March 27, 2013 on Dreyfus Government Cash Management and Dreyfus Government Prime Cash Management for the fiscal year ended January 31, 2013 which are incorporated by reference in this Registration Statement (Form N-1A Nos. 2-89359 and 811-3964) of Dreyfus Government Cash Management Funds. ERNST & YOUNG LLP New York, New York May 28, 2013
